 
Exhibit 10.2
 
EXECUTION COPY
 
GUARANTY
 
This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this "Guaranty") is made as of
the 24rd day of November, 2009 by Bunge Limited, a company incorporated under
the laws of Bermuda (together with any successors or assigns permitted
hereunder, "BL" or "Guarantor") to Fortis Bank (Nederland) N.V. ("Fortis"), in
its capacity as the agent (together with its successors and assigns, the
"Agent") under the U.S.$600,000,000 Facility Agreement, dated November 24, 2009
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the "Facility Agreement"), among Bunge Finance Europe
B.V., a company incorporated under the laws of The Netherlands ("BFE"), Fortis,
BNP Paribas, Calyon, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., ING
Bank N.V., Lloyds TSB Bank plc, SG Americas Securities LLC, Standard Chartered
Bank and The Royal Bank of Scotland plc, as mandated lead arrangers and
bookrunners (collectively, the "Arrangers"), the financial institutions from
time to time party thereto (each a "Lender" and collectively, the "Lenders") and
the Agent, for the benefit of the Lenders.
 
WITNESSETH:
 
WHEREAS, pursuant to the Facility Agreement the Lenders have agreed to make
revolving loans (the "Loans") to BFE from time to time;
 
WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Facility Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:
 
Section 1.              Definitions.
 
(a)           For all purposes of this Guaranty, except as otherwise expressly
provided in Annex A hereto or unless the context otherwise requires, capitalized
terms used herein shall have the meanings assigned to such terms in the Facility
Agreement.
 
(b)           Notwithstanding any other provision contained herein or in the
other Finance Documents, all terms of an accounting or financial nature used
herein and in the other Finance Documents shall be construed, and all
computations of amounts and ratios referred to herein and in the other Finance
Documents shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of BFE, the Guarantor or any of their Subsidiaries at "fair value",
as defined therein.
 
Section 2.              Guaranty.  Subject to the terms and conditions of this
Guaranty, the Guarantor hereby unconditionally and irrevocably guarantees
(collectively, the "Guaranty Obligations") (a) the prompt and punctual payment
of all amounts due and owing (whether at the
 

--------------------------------------------------------------------------------


 
stated maturity, by acceleration, or otherwise) in respect of Loans made by the
Lenders to BFE under the Facility Agreement and the other Finance Documents and
(b) all fees, expenses and indemnifications of the Lenders and the Agent owed by
BFE under the Facility Agreement and the other Finance Documents, in any case
described in (a) or (b) above whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.  This
Guaranty is a guaranty of payment and not of collection.  All payments by the
Guarantor under this Guaranty shall be made in United States dollars, and (i)
with respect to Loans, shall be made to the Agent for disbursement pro rata to
the Lenders in accordance with the proportion that each Lender’s respective
Commitment bears to the Total Commitments (each such proportion constituting the
respective Lender’s "Aggregate Exposure Percentage"), (ii) with respect to fees,
expenses and indemnifications owed to the Lenders, shall be made to the Agent
for disbursement pro rata to the Lenders in accordance with their respective
Aggregate Exposure Percentages and (iii) with respect to fees, expenses and
indemnifications owed to the Agent, shall be made to the Agent.  This Guaranty
shall remain in full force and effect until the Guaranty Obligations are paid in
full and the Commitments are terminated, notwithstanding that from time to time
prior thereto BFE may be free from any payment obligations under the Finance
Documents.
 
Section 3.              Guaranty Absolute.  The Guarantor guarantees that the
Guaranty Obligations will be paid, regardless of any applicable law, regulation
or order now or hereinafter in effect in any jurisdiction affecting any of such
terms or the rights of the Agent or any Lender with respect thereto.  The
liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
 
(a)           Any lack of validity or enforceability of or defect or deficiency
in the Facility Agreement, any Transaction Document or other Finance Document or
any other agreement or instrument executed in connection with or pursuant
thereto;
 
(b)           Any change in the time, manner, terms or place of payment of, or
in any other term of, all or any of the Guaranty Obligations, or any other
amendment or waiver of or any consent to departure from the Facility Agreement,
any Transaction Document or other Finance Document or any other agreement or
instrument relating thereto or executed in connection therewith or pursuant
thereto;
 
(c)           Any sale, exchange or non-perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;
 
(d)           The failure of the Agent or a Lender to assert any claim or demand
or to enforce any right or remedy against BFE or any other Person hereunder or
under the Facility Agreement or any Transaction Document or other Finance
Document;
 
(e)           Any failure by BFE in the performance of any obligation with
respect to the Facility Agreement or any other Finance Document;
 
2

--------------------------------------------------------------------------------


 
(f)           Any change in the corporate existence, structure or ownership of
BFE, or any insolvency, bankruptcy reorganization or other similar proceeding
affecting BFE or its assets or resulting release or discharge of any of the
Guaranty Obligations;
 
(g)           Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, BFE or any other Person
(including any other guarantor) that is a party to any document or instrument
executed in respect of the Guaranty Obligations;
 
(h)           Any limitation of BFE's obligations pursuant to subsection 20.1(b)
of the Facility Agreement; or
 
(i)           Any law, regulation, decree or order of any jurisdiction, or any
other event, affecting any term of any Guaranty Obligations or the Agent’s or
the Lender’s rights with respect thereto, including, without limitation: (A) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of a currency other than Dollars for
Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice; or (B) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any governmental authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction; or (C) any
expropriation, confiscation, nationalization or requisition by such country or
any governmental authority that directly or indirectly deprives BFE of any
assets or their use or of the ability to operate its business or a material part
thereof; or (D) any war (whether or not declared), insurrection, revolution,
hostile act, civil strife or similar events occurring in such jurisdiction which
has the same effect as the events described in clause (A), (B) or (C) above (in
each of the cases contemplated in clauses (A) through (D) above, to the extent
occurring or existing on or at any time after the date of this Guaranty).
 
The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BFE, any repayment by BFE to the Agent or the
Lenders (in each case, other than the full and final payment of all of the
Guaranty Obligations), the allocation by the Agent or the Lenders of any
repayment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefor,
the release of any guarantor, surety or other Person obligated in connection
with any document or instrument executed in respect of the Guaranty Obligations,
or any further advances to BFE.
 
Section 4.              Waiver.  The Guarantor hereby waives (a) promptness,
diligence, notice of acceptance, presentment, demand, protest, notice of protest
and dishonor, notice of default, notice of intent to accelerate, notice of
acceleration and any other notice with respect to any of the Guaranty
Obligations and this Guaranty, (b) any requirement that the Agent or the Lenders
protect, secure, perfect or insure any security interest or Lien on any property
subject thereto or exhaust any right or take any action against BFE or any other
Person or entity or any
 
3

--------------------------------------------------------------------------------


 
collateral or that BFE or any other Person or entity be joined in any action
hereunder, (c) the defense of the statute of limitations in any action under
this Guaranty or for the collection or performance of the Guaranty Obligations,
(d) any defense arising by reason of any lack of corporate authority, (e) any
defense based upon any guaranteed party’s errors or omissions in the
administration of the Guaranty Obligations except to the extent that any error
or omission is caused by such guarantee party’s bad faith, gross negligence or
willful misconduct, (f) any rights to set-offs and counterclaims and (g) any
defense based upon an election of remedies which destroys or impairs the
subrogation rights of the Guarantor or the right of the Guarantor to proceed
against BFE or any other obligor of the Guaranty Obligations for
reimbursement.  All dealings between BFE or the Guarantor, on the one hand, and
the Agent and the Lenders, on the other hand, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guaranty.  Should
the Agent seek to enforce the obligations of the Guarantor hereunder by action
in any court, the Guarantor waives any necessity, substantive or procedural,
that a judgment previously be rendered against BFE or any other Person, or that
any action be brought against BFE or any other Person, or that BFE or any other
Person should be joined in such cause.  Such waiver shall be without prejudice
to the Agent at its option to proceed against BFE or any other Person, whether
by separate action or by joinder.  The Guarantor further expressly waives each
and every right to which it may be entitled by virtue of the suretyship law of
the State of New York or any other applicable jurisdiction.
 
Section 5.              Several Obligations.  The obligations of the Guarantor
hereunder are separate and apart from BFE or any other Person (other than the
Guarantor), and are primary obligations concerning which the Guarantor is the
principal obligor.  The Guarantor agrees that this Guaranty shall not be
discharged except by payment in full of the Guaranty Obligations, termination of
the Commitments and complete performance of the obligations of the Guarantor
hereunder. The obligations of the Guarantor hereunder shall not be affected in
any way by the release or discharge of BFE from the performance of any of the
Guaranty Obligations, whether occurring by reason of law or any other cause,
whether similar or dissimilar to the foregoing.
 
Section 6.              Subrogation Rights.  If any amount shall be paid to the
Guarantor on account of subrogation rights at any time when all the Guaranty
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Agent and shall forthwith be paid to the Agent to be
applied to the Guaranty Obligations as specified in the Finance Documents.  If
(a) the Guarantor makes a payment to the Agent of all or any part of the
Guaranty Obligations and (b) all the Guaranty Obligations have been paid in full
and the Commitments have terminated, the Agent will, at the Guarantor’s request,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty of any kind whatsoever, necessary to evidence
the transfer by subrogation to the Guarantor of any interest in the Guaranty
Obligations resulting from such payment by the Guarantor.  The Guarantor hereby
agrees that it shall have no rights of subrogation with respect to amounts due
to the Agent or the Lenders until such time as all obligations of BFE to the
Lenders and the Agent have been paid in full, the Commitments have been
terminated and the Facility Agreement has been terminated.
 
4

--------------------------------------------------------------------------------


 
Section 7.              Representations and Warranties.  The Guarantor hereby
represents and warrants as follows:
 
(a)           Financial Condition.
 
(i)           The consolidated balance sheet of the Guarantor and its
consolidated Subsidiaries as at December 31, 2008 and the related consolidated
statements of income for the fiscal year ended on such date, reported on by the
Guarantor’s independent public accountants, copies of which have heretofore been
furnished to the Agent, are complete and correct, in all material respects, and
present fairly the financial condition of the Guarantor and its consolidated
Subsidiaries as at such date, and the results of operations for the fiscal year
then ended.  Such financial statements, including any related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).
 
(ii)           Except as disclosed in Schedule VI attached hereto, neither the
Guarantor nor its consolidated Subsidiaries had, at the date of the most recent
balance sheet referred to above, any material guarantee obligation, contingent
liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.
 
(iii)           During the period from December 31, 2008 to and including the
date hereof, except as disclosed in Schedule VI attached hereto, neither the
Guarantor nor its consolidated Subsidiaries has sold, transferred or otherwise
disposed of any material part of its business or property, nor has it purchased
or otherwise acquired any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Guarantor and its consolidated Subsidiaries at December 31, 2008.
 
(b)           No Change.  Since December 31, 2008, except as disclosed in
Schedule I hereof, there has been no development or event which has had or
could, in the Guarantor’s good faith reasonable judgment, reasonably be expected
to have a Material Adverse Effect.
 
(c)           Corporate Existence; Compliance with Law.  The Guarantor and each
of its Subsidiaries (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to
 
5

--------------------------------------------------------------------------------


 
conduct the business in which it is currently engaged, (iii) is duly qualified
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so duly qualified could not reasonably be expected to
have a Material Adverse Effect, and (iv) is in compliance with all Requirements
of Law and Contractual Obligations, except any non-compliance which could not
reasonably be expected to have a Material Adverse Effect.
 
(d)           Corporate Power; Authorization; Enforceable Obligations.  The
Guarantor and each of its Subsidiaries has the corporate power and authority,
and the legal right, to make, deliver and perform this Guaranty and each of the
other Finance Documents and Transaction Documents to which such Person is a
party and to borrow thereunder and has taken all necessary corporate action to
authorize (i) the borrowings on the terms and conditions of the Finance
Documents and Transaction Documents to which such Person is a party, (ii) the
execution, delivery and performance of this Guaranty and each of the other
Finance Documents and Transaction Documents to which such Person is a party and
(iii) the remittance of payments of all amounts payable hereunder and
thereunder.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings under the Finance Documents or Transaction
Documents, the remittance of payments in accordance with the terms hereof and
thereof or with the execution, delivery, performance, validity or enforceability
of this Guaranty and each of the other Finance Documents and Transaction
Documents.  This Guaranty and each of the other Finance Documents and
Transaction Documents to which the Guarantor and/or any of its Subsidiaries are
a party have been duly executed and delivered on behalf of the Guarantor and
each of such Subsidiaries.  Each of this Guaranty and each of the other Finance
Documents and Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party constitutes a legal, valid and binding obligation of
the Guarantor and each of such Subsidiaries enforceable against the Guarantor
and each of such Subsidiaries in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).
 
(e)           No Legal Bar.  The execution, delivery and performance by the
Guarantor of this Guaranty, and by it and each of its Subsidiaries of the other
Finance Documents and Transaction Documents to which each such entity is a
party, the borrowings thereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation to which the Guarantor
or any of its Subsidiaries are a party or by which it or they are bound and will
not result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any of the Guarantor or its Subsidiaries pursuant to
any such Requirement of Law or Contractual Obligation.
 
6

--------------------------------------------------------------------------------


 
(f)           No Material Litigation.  Except as disclosed in Schedule VII
attached hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to this
Guaranty or the other Finance Documents or Transaction Documents or any of the
transactions contemplated hereby or (b) which could reasonably be expected to
have a Material Adverse Effect.
 
(g)           Ownership of Property; Liens.  The Guarantor and each of its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property except for defects
in title which would not have a Material Adverse Effect, and none of the
property is subject to any Lien, other than Permitted Liens.
 
(h)           Environmental Matters.  The Guarantor and its Subsidiaries have
obtained all permits, licenses and other authorizations that are necessary to
operate their respective business and required under all applicable
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule II
attached hereto, (i) Hazardous Materials have not at any time been generated,
used, treated or stored on, released or disposed of on, or transported to or
from, any property owned, leased, used, operated or occupied by the Guarantor or
any of its Subsidiaries or, to the best of the Guarantor’s knowledge, any
property adjoining or in the vicinity of any such property except in compliance
with all applicable Environmental Laws other than where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (ii)
there are no past, pending or threatened (in writing) Environmental Claims
against the Guarantor or any of its Subsidiaries or any property owned, leased,
used, operated or occupied by the Guarantor or any of its Subsidiaries that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.  The operations of the Guarantor and its Subsidiaries are in
compliance in all material respects with all terms and conditions of the
required permits, licenses, certificates, registrations and authorizations, and
are also in compliance in all material respects with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Environmental Laws, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
(i)           No Default.  Except with respect to the Indebtedness set forth on
Schedule III attached hereto, neither the Guarantor nor any of its Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it is bound in any respect which could
reasonably be expected to have a Material Adverse Effect.  No Series 2003-1
Early Amortization Event, Potential Series 2003-1 Early Amortization Event or
Event of Default has occurred and is continuing.
 
7

--------------------------------------------------------------------------------


 
(j)           Taxes.  Under the laws of Bermuda, the execution, delivery and
performance by the Guarantor of this Guaranty and by it and each of its
Subsidiaries (as the case may be) of the other Finance Documents and Transaction
Documents to which they are a party and all payments of principal, interest,
fees and other amounts hereunder and thereunder are exempt from all income or
withholding taxes, stamp taxes, charges or contributions of Bermuda or any
political subdivision or taxing authority thereof, irrespective of the fact that
the Agent or any of the Lenders may have a representative office or subsidiary
in Bermuda.  Except as otherwise provided herein or therein, the Guarantor is
validly obligated to make all payments due under this Guaranty and each of its
Subsidiaries is validly obligated to make all payments due under the other
Finance Documents and Transaction Documents free and clear of any such tax,
withholding or charge so that the Agent and the Lenders shall receive the
amounts due as if no such tax, withholding or charge had been imposed.
 
(k)           Pari Passu Status.  The obligations of the Guarantor hereunder
constitute direct, general obligations of the Guarantor and rank at least pari
passu (in priority of payment) with all other unsecured, unsubordinated
Indebtedness (other than any such Indebtedness that is preferred by mandatory
provision of law) of the Guarantor.
 
(l)           Purpose of Loans.  The proceeds of the Loans under the Facility
Agreement shall be used by BFE solely to either (i) make advances to the Bunge
Master Trust pursuant to the Series 2003-1 VFC, (ii) repay Permitted
Indebtedness outstanding from time to time or (iii) pay expenses incurred in
connection with the Facility Agreement and any Pari Passu
Indebtedness.  Notwithstanding the foregoing, any other use of the proceeds of
the Loans under the Facility Agreement shall not affect the obligations of the
Guarantor hereunder.
 
(m)           Information.  All information (including, with respect to the
Guarantor, without limitation, the financial statements required to be delivered
pursuant hereto), which has been made available to the Agent or any Lender by or
on behalf of the Guarantor in connection with the transactions contemplated
hereby and the other Finance Documents and Transaction Documents is complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.
 
(n)           Designated Obligors.  On the date hereof, BL directly or
indirectly owns the percentage of the voting stock of each Designated Obligor
(other than BL) set forth on Schedule IV attached hereto.
 
8

--------------------------------------------------------------------------------


 
(o)           Restrictions on Designated Obligors.  There is no legal or
regulatory restriction on the ability of any Designated Obligor to pay dividends
to the Guarantor out of earnings at such times as such Designated Obligor is not
deemed to be insolvent pursuant to the laws of its jurisdiction of incorporation
nor any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to Dollars or Euros.
 
(p)           Federal Regulations.  No part of the proceeds of any advances
under the Investor Certificates will be used for "purchasing" or "carrying" any
"margin stock" within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect.  Notwithstanding
the foregoing, any use of advances under the Investor Certificates as so
described in this subsection shall not affect the obligations of the Guarantor
hereunder.
 
(q)           Investment Company Act.  The Guarantor is not an "investment
company", or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended.
 
(r)           Solvency.  The Guarantor is, individually and together with its
Subsidiaries, Solvent.
 
(s)           Consideration.  The Guarantor has received, or will receive,
direct or indirect benefit from the making of this Guaranty.  The Guarantor has,
independently and without reliance upon the Agent or any Lender and based on
such documents and information it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty.
 
(t)           Security Interest.
 
(i)           All filings and other acts (including but not limited to the acts
required by subsection 2.01(b) of the Sale Agreement and subsection 2.01(b) of
the Pooling Agreement and notifying related Obligors of the assignment of a
Purchased Loan, except to the extent that the relevant UCC and other similar
laws (to the extent applicable) permit a Seller (or Bunge Funding, Inc. or its
assignees) to provide such notification subsequent to the applicable Loan
Purchase Date without materially impairing the Trust's ownership or security
interest in the Trust Assets and without incurring material expenses in
connection with such notification) necessary or advisable under the relevant UCC
or under other applicable laws of jurisdictions outside the United States (to
the extent applicable) shall have been made or performed in order to grant the
Trust (for the benefit of each holder of Investor Certificates) a full legal and
beneficial ownership or first priority perfected security interest in respect of
all Purchased Loans.
 
9

--------------------------------------------------------------------------------


 
(ii)           BFE is the lawful owner of, and has good and marketable title to,
the Series 2003-1 VFC, free and clear of all Liens.
 
(u)           Anti-Terrorism Laws.
 
(i)           To the best of the knowledge of the Responsible Officers of the
Guarantor, neither the Guarantor nor any of its Subsidiaries: (A) is, or is
controlled by, a Restricted Party, (B) has received funds or other property from
a Restricted Party in violation of any Anti-Terrorism Law, or (C) is in breach
of, or is the subject of any action or investigation under, any Anti-Terrorism
Law.
 
(ii)           To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor and each of its Subsidiaries has taken reasonable
measures to comply with the Anti-Terrorism Laws.
 
(v)           Effectiveness of Transaction Documents. The Transaction Documents
are in full force and effect.
 
The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof, the date of each
Utilisation Request by BFE and each Utilisation Date under the Facility
Agreement, on and as of all such dates.


Section 8.              Covenants.
 
8.1          Affirmative Covenants.  The Guarantor hereby agrees that, so long
as (i) any Loan remains outstanding and unpaid or any other amount is owing to
the Agent or any Lender under the Facility Agreement or (ii) the Commitments
have not been terminated:
 
(a)           Financial Statements.  The Guarantor shall furnish to the Agent
(who shall furnish a copy to each Lender):
 
(i)           promptly after each annual meeting of the Guarantor, but in any
event within one hundred and twenty (120) days after the end of each fiscal year
of the Guarantor, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries at the end of such year and related
audited consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, certified by independent public accountants reasonably
acceptable to the Agent;
 
(ii)           as soon as available, but in any event not later than sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Guarantor, the unaudited consolidated balance sheet of
 
10

--------------------------------------------------------------------------------


 
the Guarantor as at the end of such quarter and the related unaudited
consolidated statement of income for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures for the previous year, each in the form reasonably acceptable
to the Agent, certified by the chief financial officer of the Guarantor; and
 
(iii)           such additional financial and other information as the Agent (at
the request of any Lender or otherwise) may from time to time reasonably
request;
 
all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if (x) such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources and (y) the Guarantor provides notice to the Agent of the public
availability of such statements.
 
(b)           Quarterly Compliance Certificates.  The Guarantor shall, within
sixty (60) days after the end of each of the first three fiscal quarters of each
fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Agent its certificate signed by its chief financial
officer, treasurer or controller stating that, to the best of such officer’s
knowledge, during such period each of the Guarantor and BFE has observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in this Guaranty and the other Finance Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2003-1 Early Amortization Event, Potential Series 2003-1 Early
Amortization Event or Event of Default except as specified in such certificate
and showing in reasonable detail the calculations evidencing compliance with the
covenants in subsection 8.2(a).
 
(c)           Conduct of Business and Maintenance of Existence.  The Guarantor
shall, and shall cause each of the Designated Obligors to: (i) except as
permitted by subsection 8.2(b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(d)           Compliance with Laws and Contractual Obligations;
Authorization.  The Guarantor shall, and shall cause each of its Subsidiaries
to, comply in all respects with all Requirements of Law and Contractual
Obligations, except where failure to so comply would not have a Material Adverse
Effect, and the Guarantor shall obtain, comply with the terms of and do all that
is necessary to maintain in full force and effect all authorizations, approvals,
licenses and consents required in or by any applicable laws and regulations to
enable it lawfully to enter into and perform its obligations under this Guaranty
or to ensure the legality, validity, enforceability or admissibility in evidence
of this Guaranty and the other Finance Documents and Transaction Documents.
 
(e)           Maintenance of Property; Insurance.  The Guarantor shall, and
shall cause each of its Subsidiaries to, keep all property useful and necessary
in its business in good working order and condition, except where failure to do
so would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.
 
(f)           Inspection of Property; Books and Records.  The Guarantor shall,
and shall cause each of the Designated Obligors to, keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the Agent
and each Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any time and as often as may
reasonably be desired, provided that the Agent and each Lender has given
reasonable prior written notice and the Agent and each Lender has executed a
confidentiality agreement reasonably satisfactory to the Guarantor.
 
(g)           Notices.  The Guarantor shall give notice to the Agent promptly
after becoming aware of the same, of (i) the occurrence of any Series 2003-1
Early Amortization Event, Potential Series 2003-1 Early Amortization Event or
Default, including any steps taken to remedy or mitigate the effect of such
default; (ii) any changes in taxes, duties or other fees of Bermuda or any
political subdivision or taxing authority thereof or any change in any laws of
Bermuda, in each case, that may affect any payment due under this Guaranty or
the other Finance Documents and Transaction Documents; (iii) any change in such
Guarantor’s, BLFC's or the Bunge Master Trust's Rating by S&P or Moody's; and
(iv) any development or event which has had, or which the Guarantor in its good
faith judgment believes will have, a Material Adverse Effect.
 
12

--------------------------------------------------------------------------------


 
(h)           Pari Passu Obligations.  The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.
 
(i)           Maintenance of Designated Obligors.  The Guarantor will not and
will not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2003-1 Early Amortization Event, Potential
Series 2003-1 Early Amortization Event or Event of Default and either (i) such
conveyance, sale, transfer or disposition is among the Guarantor and its
Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net proceeds
of such stock conveyance, sale, transfer or disposition to repay in full the
aggregate principal and interest due and owing with respect to all Intercompany
Loans outstanding as to which the Designated Obligor is the Obligor and (B) to
the extent such net proceeds exceed the amounts required to be paid pursuant to
clause (A), the Guarantor or such Subsidiary either (1) reinvests or enters into
a contract to reinvest all such excess net proceeds in productive replacement
fixed assets of a kind then used or usable in the business of the Guarantor or
any of its Subsidiaries or (2) uses such excess net proceeds to make payments on
the Guarantor’s or its Subsidiaries’ other Indebtedness.
 
(j)           Payment of Taxes.  The Guarantor shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and similar governmental charges imposed on it, its
incomes, profits or properties, except where (i) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves to the extent required by GAAP with respect thereto have been provided
on the books of the Guarantor or (ii) the nonpayment of all such taxes,
assessments and charges in the aggregate would not reasonably be expected to
have a Material Adverse Effect.
 
(k)           Environmental Laws.  Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses which are being contested in good faith by appropriate
proceedings if the Guarantor or such Subsidiary, as applicable, is maintaining
adequate reserves (in the good faith judgment of the management of the
 
13

--------------------------------------------------------------------------------


 
Guarantor) with respect thereto in accordance with GAAP.  Unless the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation.  Unless its failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall,
and shall cause each of its Subsidiaries to, promptly undertake and diligently
pursue to completion any investigation, study, sampling and testing, as well as
any cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.
 
(l)           ERISA.  The Guarantor shall give notice to the Agent:
 
(i)           ERISA Events.  Promptly and in any event within ten (10) days
after the Guarantor or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, a statement of the chief financial officer of the
Guarantor or such ERISA Affiliate describing such ERISA Event and the action, if
any, that the Guarantor or such ERISA Affiliate has taken and proposes to take
with respect thereto;
 
(ii)           Plan Terminations.  Promptly and in any event within two (2)
Business Days after receipt thereof by the Guarantor or any ERISA Affiliate,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan; and
 
(iii)           Multiemployer Plan Notices.  Promptly and in any event within
five (5) Business Days after receipt thereof by the Guarantor or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the
 
14

--------------------------------------------------------------------------------


 
Guarantor of any ERISA Affiliate in connection with any event described in
clause (A) or (B) above.
 
8.2           Negative Covenants.  The Guarantor hereby agrees that, so long as
(i) any Loan remains outstanding and unpaid or any other amount is owing to the
Agent or any Lender under the Facility Agreement or (ii) the Commitments have
not been terminated:
 
(a)           the Guarantor shall not at any time permit:
 
(i)           its Consolidated Net Worth (as calculated at the end of each
fiscal quarter of the Guarantor) to be less than U.S.$4,000,000,000 (to be
tested quarterly);
 
(ii)           the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0 (to be tested quarterly); and
 
(iii)           the ratio of its total consolidated current assets to total
consolidated current liabilities, each as calculated at the end of each fiscal
quarter of the Guarantor and as determined in accordance with GAAP, to be less
than 1.1 to 1.0 (to be tested quarterly).
 
(b)           Limitation of Fundamental Changes.  The Guarantor shall not enter
into any transaction of merger, consolidation or amalgamation (other than any
merger or amalgamation of any Subsidiary with and into the Guarantor so long as
the Guarantor shall be the surviving, resulting, or continuing company) or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets.
 
(c)           Liens.  The Guarantor shall not nor shall it permit any Subsidiary
to create or suffer to exist any Lien (including, without limitation, any
equivalent created or arising under the laws of any jurisdiction in which the
Guarantor or a Subsidiary does business), upon or with respect to any of its
present or future property including any asset, revenue, or right to receive
income or any other property, whether tangible or intangible, real or personal
(all of the foregoing hereinafter called "Property"), in each case to secure
Indebtedness unless the Guaranty Obligations are equally and ratably secured,
except:  (i) Liens for current taxes, assessments or other governmental charges
which are not delinquent or remain payable without any penalty, or the validity
of which is contested in good faith by appropriate proceedings upon stay of
execution of the enforcement thereof or upon posting a bond in connection
therewith; (ii) any Lien pursuant to any order or attachment or similar legal
process arising in connection
 
15

--------------------------------------------------------------------------------


 
with court proceedings; provided that the execution or other enforcement thereof
is effectively stayed or a sufficient bond had been posted and the claims
secured thereby are being contested at the time in good faith by appropriate
proceedings; (iii) any Liens securing bonds posted with respect to and in
compliance with clauses (i) and (ii) above; (iv) any Liens securing the claims
of mechanics, laborers, workmen, repairmen, materialmen, suppliers, carriers,
warehousemen, landlords, or vendors or other claims provided for by mandatory
provisions of law which are not yet due and delinquent, or are being contested
in good faith by appropriate proceedings; (v) Liens which are Excluded Liens (as
defined below); (vi) any Lien on any Property securing Indebtedness incurred or
assumed solely for the purpose of financing all or any part of the cost of
constructing or acquiring such Property, which Lien attaches to such Property
concurrently with or within ninety (90) days after the construction, acquisition
or completion of a series of related acquisitions thereof; (vii) Liens existing
immediately prior to the execution of this Guaranty and set forth in Schedule V
to this Guaranty; (viii) Liens to secure bonds posted in order to obtain stays
of judgments, attachments or orders, the existence of which bonds would not
otherwise constitute an Event of Default; (ix) Liens on Property existing prior
to the acquisition of such Property or the acquisition of any Subsidiary that is
the owner of such Property and not in contemplation of such acquisition; (x)
Liens created by a Subsidiary in favor of the Guarantor or a Subsidiary; (xi)
Liens on any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries) and the proceeds thereof; (xii)
Liens on rights under contracts to sell, purchase or receive commodities to or
from export customers (including, but not limited to, Subsidiaries) and the
proceeds thereof; (xiii) Liens on cash deposited as collateral in connection
with financings where Liens are permitted under clause (xi) and (xii) of this
subsection 8.2(c); (xiv) Liens extending, renewing or replacing, in whole or in
part Liens permitted pursuant to clauses (i) through (xi), so long as the
principal amount of the Indebtedness secured by such Lien does not exceed its
original principal amount; (xv) minor survey exceptions or minor encumbrances,
easements or reservations, or rights of others for rights-of-way, utilities and
other similar purposes, or zoning or other restrictions as to the use of real
properties, which are necessary for the conduct of the activities of the
Guarantor or the Subsidiaries or which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not in any event materially impair their use in the operation of the business of
the Guarantor or the Subsidiaries; (xvi) Liens incurred pursuant to the Finance
Documents and Transaction Documents; (xvii) Liens on accounts receivable and
other related assets arising in connection with transfers thereof to the extent
such transfers are treated as true sales of financial assets under FASB
Statement No. 140, as in effect from time to time; (xviii) Liens securing
obligations under a Hedge Agreement or swap, cap or collar agreement or similar
agreement related to equity or commodities; and (xix) Liens (other than Liens
otherwise permitted by clauses (i) through (xviii) above) incurred by the
Guarantor or a Subsidiary
 
16

--------------------------------------------------------------------------------


 
which, at the time incurred do not, together with all other Liens incurred by
the Guarantor and the Subsidiaries (other than Liens otherwise permitted by
clauses (i) through (xviii) above) secure an aggregate principal amount
exceeding (at the time such Lien is issued or created) $250,000,000
(collectively, Liens described in clauses (i)-(xix) are referred to herein as
"Permitted Liens"); provided, however, that Indebtedness incurred in connection
with any permitted sale and leaseback transactions which are treated as debt in
accordance with GAAP will be included in such determination and treated as being
secured by Liens not otherwise permitted by clauses (i) through (xviii).  For
purposes of interpreting the terms of this Guaranty, (A) the phrases "accounts
receivable from or invoices to export customers" and "contracts to sell,
purchase or receive commodities to (from) export customers" shall refer to
invoices or accounts receivable derived from the sale of, or contracts to sell,
purchase or receive wheat, soybeans or other commodities or products derived
from the processing of wheat, soybeans or other commodities, by or to the
Guarantor or a Subsidiary that have been or are to be exported from the country
of origin whether or not such sale is made by a Subsidiary or to any of its
Subsidiaries; and (B) property of a party to a corporate reorganization which is
not the Guarantor or a Subsidiary shall be deemed "acquired" by the Guarantor or
such Subsidiary as part of such corporate reorganization even if the Guarantor
or Subsidiary, as the case may be, is not the surviving or resulting entity.
 
As used in this subsection, the term "Excluded Lien" shall mean any Lien granted
by the Guarantor or any Subsidiary to secure (A) loans from banks controlled by
governmental agencies or (B) loans from other lenders in connection with
government programs.


(d)           Restrictions on Dividends or Loans by Designated Obligors.  The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.


(e)           Anti-Money Laundering.  The Guarantor will use commercially
reasonable efforts to ensure that no funds used to pay the obligations under the
Finance Documents are derived from any activity that would violate any
Anti-Terrorism Law.
 
17

--------------------------------------------------------------------------------


 
8.3           Use of Websites.
 
(a)           The Guarantor may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Guarantor and the Agent (the "Designated Website") by
notifying the Agent (i) of the address of the website together with any relevant
password specifications and (ii) that such information has been posted on the
website; provided, that in any event the Guarantor shall supply the Agent with
one copy in paper form of any information which is posted onto the website.
 
(b)           The Agent shall supply each Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Guarantor and the Agent.
 
(c)           The Guarantor shall promptly upon becoming aware of its occurrence
notify the Agent if:
 
(i)           the Designated Website cannot be accessed due to technical
failure;
 
(ii)          the password specifications for the Designated Website change;
 
(iii)         any new information which is required to be provided under this
Guaranty is posted onto the Designated Website;
 
(iv)         any existing information which has been provided under this
Guaranty and posted onto the Designated Website is amended; or
 
(v)          the Guarantor becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.
 
If the Guarantor notifies the Agent under Section 8.3(c)(i) or Section 8.3(c)(v)
above, all information to be provided by the Guarantor under this Guaranty after
the date of that notice shall be supplied in paper form unless and until the
Agent is satisfied that the circumstances giving rise to the notification are no
longer continuing.
 
Section 9.              Amendments.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Guarantor therefrom shall in
any event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor and the Agent who shall act following the receipt of the
consent of all of the Lenders.  Such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
 
18

--------------------------------------------------------------------------------


 
Section 10.            Notices, Etc.  All notices, demands, instructions and
other communications required or permitted to be given to or made upon any
Person pursuant hereto shall be in writing and shall be personally delivered or
sent by registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.
 
Section 11.            No Waiver; Remedies.  No failure on the part of the Agent
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 12.            Costs and Expenses.  The Guarantor agrees to pay, and
cause to be paid, on demand all costs and expenses actually incurred by the
Agent in connection with the enforcement of this Guaranty including, without
limitation, the fees and out-of-pocket expenses of outside counsel to the Agent
with respect thereto. The agreements of the Guarantor contained in this Section
12 shall survive the payment of all other amounts owing hereunder or under any
of the other Guaranty Obligations.
 
Section 13.            Separability.  Should any clause, sentence, paragraph,
subsection or Section of this Guaranty be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Guaranty, and the parties hereto agree that the
part or parts of this Guaranty so held to be invalid, unenforceable or void will
be deemed to have been stricken herefrom and the remainder will have the same
force and effectiveness as if such part or parts had never been included herein.
 
Section 14.            Captions.  The captions in this Guaranty have been
inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Guaranty.
 
Section 15.            Successors and Assigns.  This Guaranty shall (a) be
binding upon the Guarantor and its successors and assigns and (b) inure to the
benefit of and be enforceable by the Agent and its successors, transferees and
assigns; provided, however, that any assignment by the Guarantor of its
obligations hereunder shall (i) be subject to the prior written consent of the
Agent acting on the instructions of all of the Lenders at their complete
discretion, and (ii) only be made to a one hundred percent (100%) owned
Affiliate of the Guarantor.
 
19

--------------------------------------------------------------------------------


 
Section 16.            Limitation by Law.  All rights, remedies and powers
provided in this Guaranty may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Guaranty are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Guaranty invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
Section 17.            Substitution of Guaranty.  Subject to the prior written
consent of the Agent acting on the instructions of all of the Lenders at their
complete discretion, the Guarantor shall, during the term of this Guaranty, be
permitted at its option to provide collateral to the Agent or another form of
credit support as a substitute for its obligations under this Guaranty.  The
Guarantor agrees to execute whatever security or credit support documents the
Agent reasonably requests in order to effectuate the provisions of this Section
17.
 


Section 18.             GOVERNING LAW; FOREIGN PARTY PROVISIONS.
 
(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
(b)           Consent to Jurisdiction.  The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Finance Documents and Transaction
Documents.  The Guarantor hereby irrevocably agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state or U.S. federal court.  The Guarantor also hereby irrevocably waives, to
the fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.
 
(c)           Appointment of Agent for Service of Process.  The Guarantor hereby
(i) irrevocably designates and appoints its Chief Financial Officer (from time
to time) at its principal executive offices at 50 Main Street, White Plains, New
York 10606 (the "Authorized Agent"), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the Authorized Agent has accepted such designation and (ii)
agrees that service of process upon the Authorized Agent and written notice of
said service to the Guarantor mailed or delivered by a recognized international
courier service (with proof of delivery) to its Secretary or Assistant Secretary
at its registered office at 2 Church Street, Hamilton, Bermuda, shall be deemed
in every respect effective service of process upon the Guarantor in any such
suit or proceeding.  The Guarantor further agrees to take any and all action,
including the execution and filing of any and all such documents and
 
20

--------------------------------------------------------------------------------


 
instruments, as may be necessary to continue such designation and appointment of
the Authorized Agent in full force and effect so long as the Guaranty is in
existence.
 
(d)           Waiver of Immunities.  To the extent that the Guarantor or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of
sovereignty, from any legal action, suit or proceeding, from set-off or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, or from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Guaranty or any other Finance Documents and Transaction
Documents, the Guarantor hereby irrevocably and unconditionally, to the extent
permitted by applicable law, waives and agrees not to plead or claim any such
immunity and consents to such relief and enforcement.
 
(e)           Foreign Taxes.  Any payments by the Guarantor to the Agent
hereunder shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present and future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereinafter imposed, levied, collected, withheld or assessed by Bermuda or
any other jurisdiction in which the Guarantor has an office from which payment
is made or deemed to be made, excluding (i) any such tax imposed by reason of
the Agent, having some connection with any such jurisdiction other than its
participation as the Agent under the Finance Documents and Transaction
Documents, and (ii) any income or franchise tax on the overall net income of the
Agent imposed by the United States or by the State of New York or any political
subdivision of the United States or of the State of New York on the office of
the Agent through which it is acting in connection with this transaction (all
such non-excluded taxes, "Foreign Taxes").  If the Guarantor is prevented by
operation of law or otherwise from paying, causing to be paid or remitting that
portion of amounts payable hereunder represented by Foreign Taxes withheld or
deducted, then amounts payable under this Guaranty shall, to the extent
permitted by law, be increased to such amount as is necessary to yield and remit
to the Agent an amount which, after deduction of all Foreign Taxes (including
all Foreign Taxes payable on such increased payments) equals the amount that
would have been payable if no Foreign Taxes applied.
 
(f)           Judgment Currency.  The obligations of the Guarantor in respect of
any sum due to the Agent or any Lender hereunder or any holder of the
obligations owing hereunder (the "Applicable Creditor") shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than the currency in
which such sum is stated to be due hereunder (the "Agreement Currency"), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal
 
21

--------------------------------------------------------------------------------


 
banking procedures in the relevant jurisdiction purchase the Agreement Currency
with the Judgment Currency; if the amount of the Agreement Currency so purchased
is less than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Guarantor as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Applicable Creditor against such loss.  The
obligations of the Guarantor contained in this Section shall survive the
termination of this Guaranty and the Facility Agreement and the payment of all
other amounts owing hereunder and thereunder.
 
Section 19.            WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, ANY OTHER FINANCE DOCUMENT OR FOR ANY TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY  AND FOR ANY COUNTERCLAIM THEREIN.  THE GUARANTOR
ACKNOWLEDGES THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
GUARANTY, (B) IT HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY AND
(C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS
GUARANTY.  THE GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL ADVISERS AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS AFTER CONSULTATION WITH ITS LEGAL ADVISERS.  IN THE EVENT OF ANY LEGAL
PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER FINANCE DOCUMENT OR FOR ANY
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, THIS GUARANTY MAY BE FILED AS
EVIDENCE OF THE GUARANTOR’S WAIVER OF A TRIAL BY JURY.
 
Section 20.           Reinstatement.  This Guaranty shall be reinstated to the
extent of payments made to the Guarantor as reimbursement of amounts advanced by
the Guarantor hereunder.  The Guarantor agrees that this Guaranty shall continue
to be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Agent upon the bankruptcy or
reorganization of BFE or any other Person.
 
Section 21.            Fortis Conflict Waiver.  Fortis acts as Agent and Lender
and may provide other services or facilities from time to time (the "Fortis
Roles").  The Guarantor hereto acknowledges and consents to any and all Fortis
Roles, waives any objections it may have to any actual or potential conflict of
interest caused by Fortis acting as Agent or as Lender hereunder and acting as
or maintaining any of the Fortis Roles, and agrees that in connection with any
Fortis Role, Fortis may take, or refrain from taking, any action which it in its
discretion deems appropriate.
 
Section 22.           Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of an Event of Default or a Series 2003-1 Early Amortization
Event, each Lender is hereby authorized at any time or from time to time,
without notice to the Guarantor or to any other Person, any such notice
 
22

--------------------------------------------------------------------------------


 
being hereby expressly waived to the extent permitted by applicable law, to
setoff and to appropriate and apply any and all deposits (general or special)
and any other indebtedness at any time held or owing by such Lender, to or for
the credit or the account of the Guarantor against and on account of the
obligations and liabilities of the Guarantor to such Lender, as applicable,
under this Guaranty or any other Finance Document, including, without
limitation, all claims of any nature or description arising out of or connected
with this Guaranty or any other Finance Document, irrespective of whether or not
such Lender shall have made any demand hereunder and although said obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
 
If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Finance Document upon its Loans in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Loans held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of Loans.
 


 
[Signature page follows.]
 


 


 


 
23

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.
 
 

  GUARANTOR:           BUNGE LIMITED,     a Bermuda company                    
 
 
By:
/s/ HUNTER SMITH       Name: Hunter Smith       Title: Treasurer                
        By:  /s/ CARLA HEISS       Name: Carla Heiss       Title: Assistant
General Counsel and Assistant Secretary            

 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Guaranty]
 

--------------------------------------------------------------------------------


 
Schedule I
 
Material Developments
 
None
 
 
 
 
 
 
 
 
 
 
SI-1

--------------------------------------------------------------------------------


 
Schedule II
 
Environmental Matters
 
This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in (i) the Guarantor's Annual Report
on Form 10-K for the fiscal year ended December 31, 2008, which was filed on
March 2, 2009 and (ii) the Guarantor's Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2009, which was filed on November 9, 2009.
 
 
 
 
 
 
 
 
 
SII-1

--------------------------------------------------------------------------------


 
Schedule III
 
Defaulted Facilities
 
None
 
 
 
 
 
 
 
 
SIII-1

--------------------------------------------------------------------------------


 
Schedule IV
 
Designated Obligors
 
Name
   
Percentage Directly or Indirectly Owned by BL
Bunge Limited
   
--
Bunge Global Markets Inc.
   
100%
Bunge N.A. Holdings, Inc.
   
100%
Bunge North America, Inc.
   
100%
Koninklijke Bunge B.V.
   
100%
Bunge Argentina S.A.
   
100%
Bunge S.A.
   
100%
Bunge Fertilizantes International Limited
   
100%
Bunge Alimentos S.A.
   
100%
Bunge Fertilizantes S.A. (Brazil)
   
100%
Ceval International Limited
   
100%
Bunge Europe Finance B.V.
   
100%



 
 
 
 
 
 
 
 
 
SIV-1

--------------------------------------------------------------------------------


 
Schedule V
 
Permitted Liens
 
Subsidiary/Joint Ventures
Facility
Amount Outstanding
Description of Collateral
Terminal 6 and Terminal 6i
Bank (Bunge's share)
$3.8 million
Shares of Terminal 6
(unconsolidated joint ventures in Argentina) Bank (Bunge's share) $1.5 million
Shares of Terminal 6
Bunge Alimentos S.A.
Bank
$1.2 million
Land, buildings and equipment
  BNDES $9.0 million Land, buildings and equipment
TGG (consolidated JV)
BNDES
$87.5 million
Shares of TGG
Fosfertil S.A.
Bank
$0.4 million
Land and buildings
Black Sea Industries Ukraine
EBRD Loan
$33.7 million
Extraction plant, Preparation plant and Boiler house (buildings and equipment)
of BSIU crushing plant at Illychevsk, Ukraine
Bunge S.A.
Bank
$8.9 million
Collateral under CSA
Baria Joint Stock Co. of Services
Bank
$4.2 million
Equipment



 


 
 
 
 
SV-1

--------------------------------------------------------------------------------


 
Schedule VI
 
Material Contingent Liabilities and Material Disposition or Acquisition of
Assets
 
This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures set forth in (i) the Guarantor's Annual Report on Form 10-K for the
fiscal year ended December 31, 2008, which was filed on March 2, 2009 and (ii)
the Guarantor's Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2009, which was filed on November 9, 2009.
 
 
 
 
 
 
 
 
SVI-1

--------------------------------------------------------------------------------


 
Schedule VII
 
Material Litigation
 
This Schedule VII to the Guaranty hereby incorporates by reference all
disclosure related to legal proceedings set forth in (i) the Guarantor's Annual
Report on Form 10-K for the fiscal year ended December 31, 2008, which was filed
on March 2, 2009 and (ii) the Guarantor's Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2009, which was filed on November 9, 2009.
 
 
 
 
 
 
 
 
 

 
SVII-1

--------------------------------------------------------------------------------


 
ANNEX A
 
"Adjusted Capitalization":  the sum of the Guarantor’s Consolidated Net Worth
and the Guarantor’s consolidated Adjusted Net Debt.
 
"Adjusted Net Debt":  with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
minus (b) the sum of all cash, marketable securities and Liquid Inventory of
such Person on such date.
 
"Aggregate Exposure Percentage":  as defined in Section 2.
 
"Anti-Terrorism Law":  means each of:
 
(a)
Executive Order No. 13224 of September 23, 2001 - Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism (the "Executive Order");



(b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the USA Patriot Act);



(c)
the Money Laundering Control Act of 1986, Public Law 99-570;



(d)
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq, the
Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq, any Executive Order or
regulation promulgated thereunder and administered by the Office of Foreign
Assets Control ("OFAC") of the U.S. Department of the Treasury; and



(e)
any similar law enacted in the United States of America subsequent to the date
of this Guaranty.

 
"BFE":  as defined in the preamble hereto.
 
"BL":  Bunge Limited, a company organized under the laws of Bermuda, and its
successors and permitted assigns.
 
"Consolidated Net Worth":  the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.
 
"Dollars" and "$":  dollars in lawful currency of the United States.
 
A-1

--------------------------------------------------------------------------------


 
"Environmental Claim":  any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
"Claims"), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.
 
"Environmental Law":  any and all federal, state, local or foreign laws, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.
 
"ERISA":  shall mean the United States Employee Retirement Income Security Act
of 1974, as amended.
 
"ERISA Affiliate":  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.
 
"ERISA Event":  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Guarantor or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Guarantor or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
 
A-2

--------------------------------------------------------------------------------


 
"Excluded Lien":  as defined in Section 8.2(c).
 
"Executive Order":  as defined in the definition of Anti-Terrorism Law.
 
"Facility Agreement":  as defined in the preamble hereto.
 
"Foreign Taxes":  as defined in Section 18(e).
 
"Fortis Roles":  as defined in Section 21.
 
"GAAP":  generally accepted accounting principles in the United States as in
effect from time to time.
 
"Guarantor":  BL.
 
"Guaranty":  as defined in the preamble hereto.
 
"Guaranty Obligations":  as defined in Section 2.
 
"Hazardous Materials":  (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of "hazardous substances," "hazardous waste," "hazardous materials,"
"extremely hazardous waste," "restricted hazardous waste," "toxic substances,"
"toxic pollutants," "contaminants," or "pollutants," or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.
 
"Hedge Agreements":  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations either generally or under specific
contingencies.
 
"Indebtedness":  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of
 
A-3

--------------------------------------------------------------------------------


 
property, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (e) all obligations of such Person created or arising
under any conditional sales or other title retention agreement with respect to
any property acquired by such Person (including without limitation, obligations
under any such agreement which provides that the rights and remedies of the
seller or lender thereunder in the event of default are limited to repossession
or sale of such property), (f) all obligations of such Person with respect to
letters of credit and similar instruments, including without limitation
obligations under reimbursement agreements, (g) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has existing right,
contingent or otherwise, to be secured by) a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, and (h) all
guarantees by such Person of Indebtedness of others (other than guarantees of
obligations of direct or indirect Subsidiaries of such Person).
 
"Intercompany Loans":  Loans, as defined in Annex X to the Pooling Agreement.
 
"Investor Certificates":  as defined in Annex X to the Pooling Agreement.
 
"Judgment Currency":  as defined in Section 18(f).
 
"Lien":  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
 
"Liquid Inventory":  as to the Guarantor and its consolidated Subsidiaries at
any time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.
 
"Loan Purchase Date":  as defined in Annex X to the Pooling Agreement.
 
"Multiple Employer Plan":  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Guarantor or
any ERISA Affiliate and at least one Person other than the Guarantor and the
ERISA Affiliates or (b) was so maintained and in respect of which the Guarantor
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
 
"Net Worth":  with respect to any Person, the sum of such Person’s capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.
 
A-4

--------------------------------------------------------------------------------


 
"Notice Address":
 
Agent:
 
FORTIS BANK (NEDERLAND) N.V.
Syndicated Loans Agency
Coolsingel 93 3012 AE Rotterdam
The Netherlands
Attention:  Mark Meijer
Tel. No.:  +31 10401 6047
Telecopy No.:  +31 10401 5937
Email:  mark.meijer@nl.fortis.com
Guarantor:
 
BUNGE LIMITED
50 Main Street
White Plains, New York 10606
Attention:  Hunter Smith
Tel. No:  (914) 684-3440
Telecopy No.:  (914) 684-3283



 
"Obligor":  as defined in Annex X to the Pooling Agreement.
 
"OFAC":  as defined in the definition of Anti-Terrorism Law.
 
"PBGC":  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.
 
"Permitted Lien":  as defined in Section 8.2(c).
 
"Plan":  a Single Employer Plan or a Multiple Employer Plan.
 
"Pooling Agreement":  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Inc., Bunge Management Services, Inc., as
servicer, and The Bank of New York, as trustee, and all amendments thereof and
supplements thereto.
 
"Potential Series 2003-1 Early Amortization Event":  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2003-1
Early Amortization Event.
 
"Property":  as defined in Section 8.2(c).
 
A-5

--------------------------------------------------------------------------------


 
"Purchased Loan":  as defined in Annex X to the Pooling Agreement.
 
"Rating Agency":  either one of (a) Standard & Poor’s Ratings Services, a
Standard & Poor's Financial Services LLC business, or any successor thereto, or
(b) Moody’s Investors Service, Inc. or any successor thereto.
 
"Restricted Party" means any person listed:
 
(a)
in the Annex to the Executive Order;

 
(b)
on the "Specially Designated Nationals and Blocked Persons" list maintained by
OFAC; or

 
(c)
in any successor list to either of the foregoing.

 
"Sale Agreement":  the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among the Sellers and Bunge Funding, Inc., as amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents.
 
"Sellers":  Bunge Finance Limited and Bunge Finance North America, Inc. and
their respective successors and permitted assigns and any additional Seller that
becomes a party to the Sale Agreement in accordance with the terms of the
Transaction Documents.
 
"Series 2003-1 VFC":  the Series 2003-1 VFC Certificate executed by Bunge
Funding, Inc. and authenticated by or on behalf of The Bank of New York, as
trustee.
 
"Single Employer Plan":  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Guarantor or
any ERISA Affiliate and no Person other than the Guarantor and the ERISA
Affiliates or (b) was so maintained and in respect of which the Guarantor or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
 
"Transaction Documents":  as defined in Annex X to the Pooling Agreement.
 
"Trust":  the Bunge Master Trust created by the Pooling Agreement.
 
"Trust Assets":  as defined in Annex X to the Pooling Agreement.
 
A-6

--------------------------------------------------------------------------------


 
"UCC":  the Uniform Commercial Code, as amended, replaced or otherwise revised
from time to time, as in effect in any specified jurisdiction.
 
"Withdrawal Liability":  as defined in Part I of Subtitle E of Title IV of
ERISA.
 
 
 
 
 
 
 
 A-7

--------------------------------------------------------------------------------

 